Citation Nr: 0405580	
Decision Date: 03/01/04    Archive Date: 03/11/04

DOCKET NO.  03-05 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
muscle injury of the right thigh, currently rated 30 percent 
disabling.

2.  Entitlement to service connection for a right shoulder 
disability, blindness, and a left leg disability, and 
secondary service connection for postoperative low back 
disorder and residuals of a punctured lung.

3.  Entitlement to special monthly compensation based on 
either housebound status or the need for regular aid and 
attendance of another person.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel
INTRODUCTION

The veteran served on active duty from April 1941 to October 
1945.  This matter comes to the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.


FINDINGS OF FACT

1.  The veteran's residuals of a muscle injury of the right 
thigh are not productive of more than a moderately severe 
muscle injury to Muscle Group IV.

2.  A right shoulder disability, blindness, and a left leg 
disability were not present during service or for many years 
thereafter and are not otherwise of service origin.

3.  A back disorder and residuals of a punctured lung were 
not present during service or for many years thereafter and 
are not otherwise of service origin; these conditions are 
also unrelated to the veteran's service-connected right thigh 
disability.

4.  The veteran's only service-connected disorder (residuals 
of a muscle injury of the right thigh, currently rated 30 
percent disabling) does not render him unable to provide for 
his own daily self-care or protect himself from the hazards 
or dangers incident to his daily environment or so disabled 
as to need the regular aid and assistance of another person.  

5.  The veteran is not shown to be substantially confined to 
his dwelling or immediate premises as a result of his 
service-connected disability nor is he institutionalized.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 30 percent 
for residuals of muscle injury of the right thigh have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.73 
Diagnostic Code 5314 (2003).

2.  A right shoulder disability, blindness, and a left leg 
disability were not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).

3.  A back disorder and residuals of a punctured lung and are 
not proximately due to or the result of service-connected 
right thigh injury.  38 U.S.C.A. §§ 1110 (West 2002); § 3.310 
(2003).

4.  The criteria for special monthly compensation based on a 
need for regular aid and attendance of another person, or 
based on housebound status, have not been met.  38 U.S.C.A. § 
1114(l), (s) (West 2002); 38 C.F.R. §§ 3.350(b), (i), 
3.352(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran was admitted to a hospital in February 1945 for 
complaints of left thigh pain.  He reported that he injured 
his leg in a fall in June 1943 and developed a rupture of the 
rectus femoris muscle.  Exploratory surgery resulted in the 
conclusion that one of the muscular branches of the femoral 
nerve had been torn.  A May 1945 Medical Board diagnosed 
chronic severe rupture of the quadriceps extensor muscle with 
an injury to one branch of the femoral nerve.  His October 
1945 service separation examination noted a 5-inch scar of 
the right leg.  Musculoskeletal findings were normal.

An April 1946 private medical statement noted the veteran had 
a knotted rectus femoris muscle under an operative scar of 
the thigh.

In June 1946 the Board granted an increased rating of 20 
percent for a muscle injury of the right thigh.  (The 
condition had been rated as 10 percent disabling since his 
separation from service.)

On an October 1949 VA-authorized examination, the veteran 
complained of a "grabbing sensation" in his right thigh.  
There was a 6-inch scar on the anterior portion of the right 
thigh that was not adherent or tender.  There were some 
adhesions in upper and lower ends of the scar.  There was no 
limitation of motion and very little muscle or nerve damage.  
It was noted that that the surgical examination was otherwise 
negative.  The diagnosis was postoperative scar of the 
anterior portion of the right thigh with nerve adhesions in 
the deep portion of the scar.  

In March 1951 Carroll Long, M.D., reported that the veteran 
had had lumbar disc surgery in February 1951.  

VA treatment records in 1988-1989 show the veteran was seen 
for various medical conditions.  In April 1989 he had 
complaints of back and neck pain.  The assessment was 
cervical disc disease and osteoarthritis.  Later in April 
1989 he had complaints of left shoulder pain.  In June 1989 
he reported complaints of right leg pain since a fall in 
1989.

Private medical records from Peter Haibach, M.D., show the 
veteran was treated for musculoskeletal problems from 1996 to 
2000.  In January 1996 it was reported that that the veteran 
had had pain since he fell several months earlier when he 
broke a rib and had pneumothorax.  It was reported that he 
had a long history of osteoarthritis and had had 
reconstructive rotator cuff tendonitis surgery [of the right 
shoulder].

In December 2001 a private optometrist reported that the 
veteran was legally blind in both eyes.  Later VA diagnoses 
relative to the eyes include papillitis with associated 
maculopathy, resulting in an essentially blind right eye.  

On an April 2002 VA muscle examination, the veteran reported 
that he had sustained a shell fragment wound of the right 
thigh in service and had debridement and secondary infection.  
He later had complications of secondary infection and 
underwent a second surgery for debridement, which uncovered 
additional shrapnel.  He reported that he had chronic pain 
and weakness and that he had had falls because of the right 
leg condition.  Examination showed the surgical scar with no 
appreciable muscle wasting or atrophy.  There was no 
significant deformity tenderness, swelling, or erythema.  On 
palpation the veteran did not express pain or discomfort.  
Range of motion was average for the right hip and knee.  The 
diagnoses were shrapnel fragment wound of the right thigh 
with secondary infection with no significant muscle wasting, 
atrophy, or deformity; coronary artery disease; and chronic 
right shoulder pain status post reconstructive surgery.  The 
examiner added an addendum that an X-ray showed no fracture 
of the right femur and unremarkable soft tissue.  

II.  Analysis

Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist a claimant in obtaining evidence necessary to 
substantiate the claim and includes an enhanced duty to 
notify a claimant and his or her representative, if any, as 
to the information and evidence necessary to substantiate and 
complete a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 
5103A (West 2002); 38 C.F.R. § 3.159(b) and (c) (2003).  

With respect to VA's duty to notify, the rating decision on 
appeal, together with the statement of the case (SOC), 
adequately informed the veteran of the types of evidence 
needed to substantiate his claims.  In April 2002, the RO 
sent a letter to the veteran, which explained the VCAA, asked 
him to submit certain information, and informed him of the 
elements needed to substantiate his claims.  In accordance 
with the requirements of the VCAA, the letter informed the 
veteran what evidence and information VA would be obtaining.  
The letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  The letter also told the veteran to send VA copies 
of any evidence relevant to his claims that was in his 
possession.  See Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. January 14, 2003).  The veteran was also informed 
throughout the claims process when VA encountered difficulty 
in obtaining referenced records.  Therefore, the Board finds 
that the Department's duty to notify has been fully 
satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board notes an amendment to the VCAA was 
recently enacted clarifying that the one-year period within 
which evidence may be submitted does not prohibit VA from 
making a decision on a claim before expiration of that time 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C. §  ____).

In Pelegrini, supra, the United States Court of Appeals for 
Veterans Claims discussed the statutory requirement in 
38 U.S.C.A. § 5103(a) that VCAA notice be sent to a claimant 
before the initial adjudication of his claim.  Here, VCAA 
notice was sent in April 2002, prior to the September 2002 
adjudication of the veteran's claims.  Therefore, VA complied 
with the timing aspects discussed in Pelegrini.   

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  The veteran's service medical records and his 
VA treatment records have been obtained, as have certain 
private treatment records.  There is no basis for speculating 
that additional unobtained evidence exists that would be 
relevant to the claims being decided herein.  There is 
certain private medical evidence that is not available, such 
as the physician that responded that the veteran's chart had 
been destroyed in 1998.  The Board also notes that in 
response to the March 2003 supplemental statement of the 
case, the veteran submitted a signed statement indicating 
that he did not plan on submitting any additional evidence.

With a claim for a higher rating, the duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  38 C.F.R. § 3.327(a) 
(2003).  Generally, reexaminations are required if it is 
likely that a disability has improved, if the evidence 
indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.

The veteran was provided VA examinations in 2002.  There is 
no objective evidence indicating that there has been a 
material change in the severity of the veteran's right thigh 
disorder since he was last examined.  There are no medical 
records suggesting an increase in disability has occurred as 
compared to the 2002 VA examination findings.  The Board 
concludes there is sufficient evidence to rate the service-
connected condition fairly.  See also VAOPGCPREC 11-95 (the 
duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted).  The Board notes the 
veteran alleges the VA examination was inadequate, claiming 
that the physician did not examine the right leg.  On the 
contrary, the examination report appears complete with 
findings concerning muscle tone, range of motion, etc.  There 
is no objective basis upon which the Board could conclude 
further examination is needed.

As for the service connection claims, the duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim, as defined by law.  38 C.F.R. § 3.159(c)(4).  The 
veteran was not provided VA examination in connection with 
his service connection claims.  However, examination is not 
needed because either there is no competent evidence that he 
has the claimed condition(s) or that any disorders he does 
currently have may be associated with his military service.  
This is discussed in more detail below. 

Under these circumstances, the record appears fully developed 
(as described above), and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004).  While perfection is an aspiration, 
the failure to achieve it in the administrative process, as 
elsewhere in life, does not, absent injury, require a repeat 
performance.  Miles v. M/V Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  The Board finds that VA has done 
everything reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  
See also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

Increased rating for a right thigh muscle injury

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities. 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.

When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  However, in a claim for increased 
rating, the most recent evidence is generally the most 
relevant, as the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet.App. 55 (1994).

Under 38 C.F.R. § 4.73, Diagnostic Code 5314, for rating 
injury to muscle group (MG) XIV, it is noted the muscles 
function to provide extension of the knee, simultaneous 
flexion of the hip and flexion of the knee, tension of fascia 
lata and iliotibial (Maissat's) band acting with MG XVII [of 
the pelvic girdle] in postural support of the body, and 
acting with hamstrings in synchronizing the hip and knee.  
These anterior thigh group muscles are the sartorius, rectus 
femoris, vastus externus, vastus intermedius, vastus 
internus, and tensor vaginae femoris.  A moderately severe 
disability warrants a 30 percent rating, and a severe 
disability warrants a 40 percent rating.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c).

Moderately severe disability of muscles results from through 
and through or deep penetrating wound with debridement, 
prolonged infection, sloughing of soft parts, and 
intermuscular scarring.  It requires indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side; and tests 
of strength and endurance compared with the sound side 
demonstrating positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3).  Severe disability of the muscles results from 
through and through or deep penetrating wound with extensive 
debridement, prolonged infection, sloughing of soft parts, 
and intermuscular scarring and binding.  It requires ragged, 
depressed and adherent scars; loss of deep fascia or muscle 
substance or soft flabby muscles in the wound area; and 
severe impairment on tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side.  38 C.F.R. § 4.56(d)(4).  If present, 
the following are also signs of severe muscle disability:  
(a) x-ray evidence of minute multiple scattered foreign 
bodies; (b) adhesion of the scar; (c) diminished muscle 
excitability on electrodiagnostic tests; (d) visible or 
measurable atrophy; (e) adaptive contraction of an opposing 
group of muscles; (f) atrophy of muscle groups not in the 
track of the missile; or (g) induration or atrophy of an 
entire muscle following simple piercing by a projectile.  Id.

In this case the veteran did not sustain a penetrating wound 
of the muscle or any traumatic destruction of muscle tissue; 
rather, he ruptured one segment of the right quadriceps 
extensor muscle and injured one branch of the femoral nerve.  
There was exploratory surgery, but no debridement or 
secondary infection (contrary to the veteran's current 
account).  The contemporaneous service medical records 
documenting the nature, severity, and extent of the in-
service injury are considerably more credible than the 
veteran's recollection of the injury more than 50 years 
later.  Regardless, none of the cardinal signs and symptoms 
of muscle disability are shown to be currently present; 
rather, there is no significant muscle wasting, atrophy, or 
deformity.  He has normal range of motion and did not even 
exhibit discomfort on palpation of the wound.  The surgical 
scar is healed and non-tender.  There is no x-ray evidence of 
retained fragments.  As there is no loss of deep fascia or 
muscle substance, impairment of muscle tonus, loss of power, 
or lowered threshold of fatigue, the Board concludes that the 
muscle injury is not more than moderately severe as 
contemplated by the rating schedule set forth above.  

The Board must also consider whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40.  A part 
that becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca.  

Injury to Muscle Group XIV does not affect functioning of a 
joint.  However, muscle injuries result in functional loss 
such as loss of strength, fatigue, lowered endurance, etc.  
The veteran has reported such problems as weakness of the 
leg, difficulty standing, etc.  However, the current 30 
percent rating for a moderately severe level of disability 
encompasses loss of power or lowered fatigue threshold.  The 
overall effect of the veteran's muscle pain with use appears 
to be no more than moderate.  Since there are few other 
indicators of resulting muscle impairment, the current 30 
percent rating adequately compensates the veteran for his 
level of functional loss.

For the above-stated reasons, the preponderance of the 
evidence is against the claim for an increase in the 30 
percent rating for a muscle injury of the right thigh.  Thus, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Service connection

The veteran is claiming service connection for a right 
shoulder disability, blindness, and a left leg disability 
that he asserts started during service.  He also claims he 
injured his back and punctured his lung as the result of a 
fall caused by his service-connected right leg condition.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection will be rebuttably presumed for certain chronic 
diseases, including degenerative arthritis, which are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310.

The evidence shows a right shoulder condition [residuals of 
reconstructive surgery] was first shown in the 1990's, 
blindness was first shown in the 1990's, and no specific left 
leg condition was shown at any time remotely proximate to 
service.  Moreover, the veteran's eyes and vision and 
musculoskeletal system were normal when he separated from 
service.  As the objective record does not suggest that any 
of these conditions were present during service or related to 
an incident during service, the Board concludes that the 
preponderance of the evidence is against the claims for 
service connection for a right shoulder disability, 
blindness, or a claimed left leg disability.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claims must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  The Board 
notes the veteran's allegation that his eye disorders were 
caused by working with welding machines, but there is no 
medical evidence to substantiate such a claim.

The evidence shows the veteran had lumbar disc surgery in 
1951, more than 5 years after he separated from service and 
punctured his lung (or had pneumothorax) in a fall in 1996.  
Clearly, the veteran's back problems are not shown for more 
than a year following service, and there is nothing in the 
record when the veteran was treated after the fall in 1996 to 
suggest that his service-connected right thigh condition 
contributed to the fall at that time.  Although he alleges 
weakness of the right leg as a result of his service-
connected injury, that is simply not supported by competent 
medical evidence.  In the absence of any evidence to link the 
punctured lung with his service-connected right thigh 
disability or to link the veteran's back condition to service 
on a direst, presumptive, or secondary basis, the Board 
concludes that the preponderance of the evidence is against 
the claims for service connection.  Thus, the benefit-of-the-
doubt rule does not apply, and the claims must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, supra.

Special monthly compensation 

If a veteran, as the result of service-connected disability, 
is so helpless as to be in need of regular aid and 
attendance, an increased rate of compensation (special 
monthly compensation) is payable.  38 U.S.C.A. § 1114(l); 38 
C.F.R. § 3.350(b). The following will be accorded 
consideration in determining the need for regular aid and 
attendance: Inability of claimant to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliance which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
able to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, requiring care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance, 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him to be in bed.  They 
must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352 (a).

Special monthly compensation may also be paid if a veteran 
has a single service-connected disability rated 100 percent 
and either (1) has additional service-connected disability or 
disabilities ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems; or 
(2) is permanently housebound by reason of service-connected 
disabilities.  Permanently housebound means the veteran is 
substantially confined, as a direct result of service-
connected disabilities, to his dwelling or the immediate 
premises (or, if institutionalized, to the ward or clinical 
areas), and it is reasonably certain that the disabilities 
and resultant confinement will continue throughout his 
lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

In this case the veteran has only one service-connected 
disability, rated as 30 percent disabling.  The Board readily 
acknowledges that the veteran is disabled to some degree by 
the service-connected condition.  The question in this case, 
however, concerns the extent of his ability to perform the 
specific functions involved in daily personal self-care, and 
the reasons for any diminished capacity to perform such 
functions.  The alternative question is whether his service-
connected disability renders him permanently housebound.

In this case, none of the criteria listed above that warrant 
consideration of aid and attendance are shown or even 
suggested by the veteran's sole service-connected disability.  
The Board notes the basis of the veteran's claim for special 
monthly compensation was that he is legally blind - a 
nonservice-connected condition.  He doesn't meet the 
schedular criteria for consideration of special monthly 
compensation under 38 U.S.C.A. § 1114(s), and the evidence 
does not show, nor does the veteran allege, that he is 
housebound.  Despite the veteran's claim that the service-
connected right leg condition causes him to fall, it must be 
noted that the VA treatment records indicate his gait is 
steady, and gait and station are normal.  See September 2001 
and June 2002 treatment notes.  Although the veteran may be 
having difficulties caring for himself, there is no 
indication in the medical evidence this is because of a 
service-connected disability.  It must also be noted that the 
June 2002 VA treatment record indicated that he is very 
active, lives alone, and cares for himself "quite well."

The weight of the evidence is against the claim for 
entitlement to special monthly compensation based on a need 
for regular aid and attendance or based on being housebound.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107)(b); Gilbert, supra.

ORDER

An increased rating for residuals of a muscle injury of the 
right thigh is denied.

Service connection for a right shoulder disability, 
blindness, and a left leg disability, and secondary service 
connection for postoperative low back disorder and residuals 
of a punctured lung is denied.

A special monthly compensation based on either housebound 
status or the need for regular aid and attendance is denied.



	                        
____________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



